Citation Nr: 0839400	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for amputation of left 
great toe as secondary to service-connected disability.

2.  Entitlement to service connection for an irregular gait 
as secondary to service-connected disability.

3.  Entitlement to compensation benefits for a left great toe 
amputation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his two brothers


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2006, January 2007, and May 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that in a statement 
received on September 28, 2009, the veteran requested that 
the issue of entitlement to increased evaluation for service-
connected foot condition be withdrawn.  Therefore, the issue 
is withdrawn and is no longer in appellate status.

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran's representative raised the issue of entitlement 
to extraschedular consideration for the veteran's service-
connected bilateral foot disability and the veteran raised 
the issue of entitlement to depression as secondary to 
service-connected disability.  Thus, these matters are 
referred to the RO for appropriate action.

The veteran has perfected an appeal for service connection 
for osteoarthritis as secondary to service-connected 
disability.  However, the veteran's service-connected 
bilateral equinovarus foot disability already includes 
degenerative joint disease as well as stress fracture of the 
right third metatarsal.  Thus, the veteran's claim for 
service connection for osteoarthritis has been 
recharacterized as a claim for entitlement to a separate 
compensable evaluation for degenerative joint disease, also 
diagnosed as osteoarthritis, and is referred to the RO for 
appropriate action.

The issues of entitlement to compensation benefits for a left 
great toe amputation under the provisions of 38 U.S.C.A. § 
1151 and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disability resulting in a left great toe amputation has 
not been related by competent medical evidence to service-
connected bilateral equinovarus foot with degenerative joint 
disease and stress fracture of the right third metatarsal.

2.  A disability manifested by an irregular gait has not been 
related by competent medical evidence to service-connected 
bilateral equinovarus foot with degenerative joint disease 
and stress fracture of the right third metatarsal


CONCLUSIONS OF LAW

1.  A disability resulting in a left great toe amputation is 
not causally related to service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  A disability manifested by an irregular gait is not 
causally related to service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in November 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

That letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With respect to the issue of entitlement to service 
connection for a disability resulting in amputation of left 
great toe, the veteran was afforded a VA examination in 
September 2005.  

With respect to the issue of entitlement to a separate 
disability manifested by irregular gait, to date, the RO has 
not afforded the veteran a VA examination, with an opinion as 
to the etiology of his claimed disabilities.  However, as 
there is no indication, other than the veteran's contentions, 
that a separate disability manifested by irregular gait maybe 
associated with service-connected disability, the Board finds 
that an etiology opinion is not necessary.  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran seeks service connection for a disability 
resulting in amputation of left great toe and a separate 
disability manifested by an irregular gait as secondary to 
the service connected bilateral equinovarus foot with 
degenerative joint disease and stress fracture of the right 
third metatarsal.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

Thus, in this case, in order to warrant service connection 
for either a disability resulting in amputation of the left 
great toe or a disability manifested by irregular gait on a 
secondary basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.

After a careful review of the evidence of record, the Board 
finds that service connection for a disability resulting in 
left great toe amputation and a disability manifested by 
irregular gait is not warranted. 

To prevail on the issue of service connection there must be 
medical evidence of a current disability and medical evidence 
of a nexus between the current disability and a service-
connected disability.  In this case, the appellant clearly 
has a current disability.  The veteran's left great toe was 
amputated on August 23, 2006, and the private medical records 
indicate that the veteran had an ongoing infection with 
positive bone scan and osteomyelitis of his left great toe.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  However, no medical 
professional has ever related the veteran's underlying 
condition which necessitated amputation of the veteran's toes 
to the veteran's service-connected bilateral equinovarus foot 
with degenerative joint disease and stress fracture.  

In a September 2001 VA examination report, the examiner noted 
that the veteran needed a new job since walking eight to 
twelve hours a day would only cause further ulcerative areas 
secondary to the diabetes.    

In a September 2005 VA examination report, the examiner 
diagnosed diabetic foot ulcers and opined that it was less 
likely than not that the veteran's foot ulcer was secondary 
to service-connected foot condition and more likely secondary 
to diabetes.  

With respect to the veteran's claim of entitlement to service 
connection for irregular gait, the alleged disorder is 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for 
"a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent evidence which suggests that the 
veteran's irregular gait constitutes a chronic disability, 
the Board has no basis on which to consider the veteran's 
irregular gait as more than a medical finding or symptom.  
The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which could be related to service-connected disability, 
entitlement to service connection for an irregular gait must 
be denied.
There is no competent evidence associating amputation of the 
left great toe with service connected disability and there is 
competent evidence against such association.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  

  
ORDER

Entitlement to service connection for amputation of left 
great toe as secondary to service-connected disability is 
denied.

Entitlement to service connection for an irregular gait as 
secondary to service-connected disability is denied.


REMAND

In his claim for compensation under 38 U.S.C.A. § 1151, the 
veteran contends that a disability resulting in amputation of 
his left great toe was caused by VA treatment.  Specifically, 
the veteran contends that he was treated on approximately 
June 3, 2006, by a VA physician who removed a large callus 
from his left big toe.  The veteran contends that the toe was 
bleeding and was bandaged but that the veteran did not 
receive any antibiotics or given a follow up.  The veteran 
contends that within several days, the toe began to swell and 
ulcerate.  He was hospitalized at a private hospital from 
June 10 to June 17, 2006.  The veteran contends that the toe 
did not heal and consequently was amputated July 3, 2006.

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides 
for compensation for qualifying additional disability in the 
same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2007).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

In this case, the record indicates that on May 23, 2006, the 
veteran presented for bilateral foot evaluation.  There was 
callusing bilaterally.  The podiatric surgeon noted, 
"trimmed callusing, applied band aid to pin point bleed 
hallux left, continue good care of feet, recommend use of 
daily lotion on feet, rtc in 3-4 months for monitoring."

On June 3, 2006, the veteran called VAMC with complaint of 
toe abrasion for 1 day.  The nurse's comments noted, "This 
is a new blister on this toe.  It is very painful unable to 
wear shoe on that left foot.  He will be taken[] to the Grand 
Strand Hospital[] today."  An additional comment noted, 
"Left foot, great toe has a blister on the inner side 
underneath the toe is swollen, tender.  And is inflamed.  
This was discovered today.  His leg was hurting and the toe 
was discovered, with a large blister.  H[is] mother will take 
him to the hospital.  He is very anxious about this toe."

Hospital records indicate that the veteran presented on June 
3, 2006, with complaint of left leg and great toe swelling.  
The veteran reported that he had been doing well until a week 
prior when he was driving a cab for several hours and soon 
after he noticed his left leg was getting red and swollen 
between the ankle and the knee.  The veteran reported that 
when he awakened in the morning, he noticed his left great 
toe was very erythematous and appeared to have a blister on 
the side of it and presented to the ER.  The veteran was 
diagnosed with left leg cellulitis and admitted.

A June 4, 2006 surgical consultation report notes that the 
veteran underwent trimming of a callus on the left great toe 
at the VA hospital and that he had all of the toenails 
removed from both feet due to fungal infection.  The record 
notes that the blister was debrided using pickups and 
scissors revealing a small 1-cm diameter area of necrotic 
tissue on the distal aspect of the left great toe, that the 
skin underneath the blister that was debrided on the lateral 
aspect of the left great toe was intact and had already 
epithelialized.  

On July 10, 2006, the veteran was discharged from the 
hospital.  The discharge summary noted that the veteran was 
admitted with left foot cellulitis, he was started on IV 
antibiotics, blood cultures did not grow anything, a surgical 
consult was called and the veteran was recommended to have 
wet-to-dry dressings to his left great toe, x-rays did not 
show any signs of osteomyelitis, and wound culture grew Staph 
aureus sensitive to everything.

On June 13, 2006, the veteran called VA for follow up 
appointment.  He stated that he was seen June 3, 2006, at 
Grand Strand for infection to big left toe and ankle, he was 
admitted for one week, and he was discharged on June 10, 
2006.  

On June 14, 2006, the veteran was seen at VA outpatient 
clinic for wound care of left big toe.  The veteran reported 
that he was discharged from hospital June 10, 2006 and was 
prescribed Moxifloxacin 400 mg by mouth daily for 10 days.  
The nurse noted that the veteran had open wound on left great 
toe with dark pink center, edema, and scant amount of dark 
reddish drainage.  The wound was cleansed with normal saline 
and patted dry, covered with sterile 4 x 4 gauze dressing and 
secured with net gauze.  The veteran was given supplies for 
dressing changes at home.

The veteran followed up with both VA and private physicians 
in July and August.  On July 11, 2006, the veteran presented 
for evaluation of new wound on left great toe.  The veteran 
stated that it formed after he was in the car for several 
hours driving.  The veteran also stated that he went to local 
hospital and was admitted for antibiotics and debridement and 
that he had a doctor up there checking his toe also and that 
he might need end bone removed.  The veteran was diagnosed 
with ulceration hallux left, resolving infection left hallux.  
All hyperkeratotic tissue was debrided, DSD was applied, and 
dressings and ointment was prescribed.  The podiatric surgeon 
recommended that the veteran discontinue soaks and use of 
band aids, finish antibiotics, and limit ambulation and 
activity.

On July 12, 2006, the veteran presented for follow up with 
private physician.  His toe had improved, but the physician 
did some debridement on the tip of the toe of some fibrinous 
exudate.  The veteran was told to follow up in a month.

On August 7, 2006, the veteran presented with complaints of 
some pain up in the lower leg on the left.  Some skin and 
some of the fibrinous exudate over a small ulcer about 5 mm 
in size was debrided.  A bone scan and ultrasound were 
scheduled.  The bone scan was positive and the ultrasound was 
negative.  The physician noted that the veteran needed a left 
great toe amputation. 

A left great toe amputation was performed on August 23, 2006.  
The pre- and post-operative diagnoses were osteomyelitis of 
the left great toe. 

The veteran's private physician stated in an April 2008 
letter, "[The veteran] is a diabetic patient of mine, who 
had some procedures done at the VA Hospital ... and had 
debridement of this area at the VA Clinic.  He never had any 
follow up.  With him being a diabetic, this led to an ongoing 
infection, for which he had to be hospitalized and 
subsequently had left great toe amputation on 8/23/06.  I 
think the VA was partly responsible for this, given the fact 
that a physician debrided this area, was lost to follow-up 
and ended up in the hospital with a forefoot sepsis.  He had 
to be treated with IV antibiotics and the subsequent 
amputation."

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination and opinion by a 
podiatrist at a VA facility other than in 
Charleston.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.    

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that VA treatment in May 2006 caused 
additional disability; and, if so, what 
the additional disability is and whether 
such additional disability was caused by 
VA carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault in furnishing 
this medical treatment, or was the result 
of an event that was not reasonably 
foreseeable.

In addition, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran is 
unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
bilateral equinovarus foot with 
degenerative joint disease and stress 
fracture.  If it is determined that 
additional disability resulted from the 
May 2006 VA treatment this additional 
disability should also be considered in 
determining whether the veteran is unable 
to obtain or maintain substantially 
gainful employment.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone). 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


